El Juez Asociado Señoe Wole,
emitió la opinión del tribunal.
En septiembre de 1921 Avelino Márquez demandó a Sa-turnino Dávila en cobro de varios miles de pesos y embargó un anto-camión como de la propiedad del demandado. En agosto 20 de 1922 intervino José Delgado González, el peti-cionario en el presente recurso de certiorari, alegando que la propiedad embargada era suya y prestó la fianza acos-tumbrada suscrita por dos fiadores para que le devolvieran el auto-camión. Hasta el día 15 de diciembre de 1922, el caso no presentaba ningún aspecto legal distinto a otros ca-sos de tercería. Sin embargo en dieba fecha la corte or-denó el archivo del caso principal por haber sido abando-nado por Avelino Márquez Díaz, el demandante en el mismo.
El tercerista y peticionario en este recurso, según dedu-cimos de la petición, descansando en una creencia falsa por este supuesto abandono y archivo, dejó de proseguir su pro-pia demanda de tercería y con excepción de sus medidas originales, no dió paso alguno para asegurar su título al auto-camión hasta que averiguó que se había dictado una sentencia contra él y sus fiadores. Sucedió que por estipu-lación entre el demandante y el demandado en el pleito original se dejó sin efecto la orden del 15 de diciembre de 1922, y se restableció este caso en el calendario pocos días *8después de haberse archivado; que después de varios pro-cedimientos preliminares, incluyendo el juicio, el demandante obtuvo en 1924 sentencia contra el demandado en la acción principal; que después de resolverse la apelación en esta corte el demandante solicitó se dictara sentencia contra el tercerista y la obtuvo en 12 de mayo de 1926. Entonces el tercerista solicitó que se dejara sin efecto la sentencia contra él y sus fiadores y cuando su moción fué desestimada pidió su reconsideración, la que también le fué denegada.
Es enteramente evidente que el'peticionario tenía un remedio, el de apelación. Fuimos inducidos a librar este 'auto de certiorari en gran parte debido a las varias alega-ciones de que no se había notificado al peticionario de pro-cedimientos importantes. Probablemente debimos haber de-jado que el peticionario se valiera del recurso de apelación, pero habiendo asumido jurisdicción y habiendo intervenido para la buena resolución de esta petición inevitablemente el período de vacaciones, consideraremos el caso en sus mé-ritos.
El peticionario alegó varias veces que la resolución de diciembre 15 de 1922 ordenando el archivo del caso por abandono le hizo creer o estar bajo la impresión de que el procedimiento de embargo quedó extinguido por dicha resolución. El peticionario evidentemente asume que dicha resolución era una sentencia que ponía fin al caso. La resolución de diciembre 15 de 1922 no era en su forma ni en la práctica corriente tal sentencia final. Dicha resolución no concede costas ni ordena al secretario que registre una sentencia final a favor del demandado. En el presente caso el demandante vino a la corte al día siguiente de dictarse la resolución, o sea el 16 de diciembre de 1922, y dijo que él había equivocado el día de la vista y la corte,' mediante estipulación de' las partes a ese efecto, prontamente dejó sin efecto su resolución. En la práctica corriente o de conformidad con el artículo 140 del Código de Enjuiciamiento Civil una corte restablecerá un caso que esté decididamente *9en condiciones más desfavorables y sería culpable de abuso de discreción si así no lo hiciera. La posición del peticio-nario como tercerista no fué legalmente variada o afectada por la resolución de la corte ordenando el archivo del caso o dejando sin efecto dicha resolución, y el pétieionario no tenía derecho a confiar en el supuesto abandono.
 Igualmente la supuesta falta de notificación de tal decisión no puede favorecer al peticionario. El efecto, si lo hubo, de la falta de notificación de la resolución ordenando el archivo únicamente podía anular la validez de dicha resolución dejando el pleito original en todo su vigor. Además el peticionario en este caso confía mucho en dicha resolución y es claro que él tenía conocimiento de ella. También él estaba obligado a saber que la resolución no era final, y que fácilmente podía dejarse sin efecto. A lo sumo la falta de notificación no podía afectar al peticionario porque como veremos su deber principal era proseguir su propia demanda de tercería. De conformidad con él demandado tenemos serias dudas de si es necesario notificar a un tercerista de todos los pasos dados por las partes inter sese, o solamente de actos que afectan sus intereses.
Sobre esta supuesta cuestión de falta de notificación los autos presentan un aspecto peculiar. Fulgencio Piñero, era el abogado del demandado en el pleito original. El peticio-nario, según él mismo alega,' puso su defensa en manos de dicho abogado. Este último, según el peticionario alegó en la corte inferior, pasó el caso a Celestino Benitez. El pe-ticionario manifestó a la corte que él siempre creyó que el Ledo. Fulgencio Piñero le representaba y que confiaba en dicho abogado. La corte dijo incidentalmente que el Ledo. Piñero no tenía derecho a representar al peticionario; sin embargo, el hecho cierto es que el Ledo. Piñero fué contra-tado originalmente por el peticionario y también es un he-cho que dicho abogado fué notificado de todos los procedi-mientos en el caso. No creemos que se cometiera error y *10ciertamente no vemos perjuicio alguno en estas supuestas faltas de notificación.
Un tercerista tiene el deber, como cualquier otro demandante, de proseguir su caso. La controversia existe entre él y las partes en el pleito original y se refiere casi ex-clusiva, si no totalmente,, al dominio de los bienes embargados. El demandado en el pleito original, así como el demandante, tienen el derecho a que se les oiga sobre si la propiedad embargada es suya. Aun satisfaciendo la reclamación de un demandante por vía de ejecución, el demandado aún podría tener derecho al sobrante, en caso de que lo hubiera. Al abandonar el demandante el pleito el demandado tenía derecho a que se le devolviera el auto-camión embargado, siempre que la reclamación del tercerista no fuese superior. El deber de un tercerista es probar su título contra cualquiera de las partes en el pleito original o contra ambas, y el demandado, si se dicta sentencia a su favor en el pleito principal, tiene derecho a su día en corte en la acción subsidiaria. Con el supuesto abandono o abandonos de la demanda original no se relevó al tercerista de su deber de probar que la propiedad embargada le pertenecía.
El demandante en el pleito original obtuvo sentencia contra el demandado el día 12 de mayo de 1924. El peticionario no se queja de que no se le notificara esta sentencia. La siguiente resolución aparece en los autos del procedimiento de tercería:
“DistRito Judicial de HuMAoao, P. B.
EN LA CORTE DE DISTRITO






“Archivo por Abandono Eesoluoión.
“Hoy 21 de noviembre ele 1924, señalado para que compareciera *11Ja parte demandante a exponer razones por las cuales no deba te-nérsele por desistida de su acción en este caso, por falta de instan-cia, toda vez que ba transcurrido más de un año, sin que baya be-ebo gestión alguna en el sentido de proseguir este caso, la corte or-dena el sobreseimiento y archivo del mismo, sin especial condenación de costas.
“Dada en Corte abierta, en Humaeao, P. R., a 21 de Noviem-bre de 1924.
(Pdo) Pablo Be-rga,
Juez del Distrito.
“Copia de la anterior resolución remitida a Celestino Benitez, Juncos, abogado del demandante, boy 21 Noviembre 1924.
(Pdo) R. Ramírez, Jr.,
Secretario. ’ ’
Copia de esta resolución fue enviada a Celestino Benitez. El peticionario se queja de que este aviso no era suficiente, pero no nos aclara por qué no lo era. El 6 de mayo de 1926 el demandante solicitó que se dictara sentencia en contra del tercerista y de sus fiadores y la obtuvo. No pode-mos convenir con el peticionario sobre cuestión alguna de notificación o de un supuesto derecho a confiar en el aban-dono por el demandante. El peticionario también alega que de acuerdo con la ley debe haber una parte victoriosa y que en este caso no la hubo. El abandono del procedimiento de tercería convirtió a su opositor, el demandante, en la parte victoriosa.
La única seria duda que hemos tenido en este caso es si la corte inferior no debió haber hecho uso de su discreción a favor del peticionario de acuerdo con el artículo 140 del Código de Enjuiciamiento Civil. El peticionario alegó que tenía un buen derecho de propiedad y en realidad nunca se le oyó sobre esa cuestión, debido quizás a la negligencia de sus abogados. La única sentencia final en contra de él estaba fechada en mayo de 1926 y su moción a la corte fué presentada en tiempo y en debida forma. Sin embargo el peticionario no ha invocado en esta corte tal fundamento, sino que ha confiado en supuestas infracciones a sus dere-*12clios. El peticionario alega que fue inducido a error por el abandono o inactividad del demandante. No obstante, du-rante cuatro años él dejó de probar su título y la negligen-cia de su abogado o abogados debe imputársele a él.
Bajo estas circunstancias no estamos preparados a decir, especialmente de propia iniciativa, que la corte abusó de su discreción y debe anularse el auto expedido.
El Juez Asociado Sr. Hutchison no intervino en la re-solución de este caso.